Citation Nr: 0822695	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-15-905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss, prior to June 16, 2005, on appeal 
from an initial grant of service connection. 

2.  Entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss, from June 16, 2005, 
forward, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
July 1945 and from December 1948 to August 1953.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that granted service connection and 
assigned a noncompensable disability rating for the veteran's 
bilateral hearing loss, effective from November 29, 2002.  
The veteran filed a timely appeal.  In a March 2006 rating 
decision, the RO assigned a 10 percent rating to the 
veteran's bilateral hearing loss, effective from June 16, 
2005.  

This appeal has been before the Board three times before.  In 
February 2004, in March 2005, and in June 2006, the Board 
remanded the appeal for further development.  Upon remand in 
June 2006, the RO did not obtain the numeric interpretations 
of the audiograms that had been reported in graphic form, as 
the Board's instructions required.  If remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions).  But rather than  remanding the appeal 
again, the Board sought an independent medical opinion from 
an audiologist, who converted the audiology data from graph 
format into a numeric format that can be used by the Board.  
See Kelley v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data).  Since there has now been substantial compliance with 
the remand instructions by the Board, the appeal is ready for 
review by the Board.  Moreover, in March 2008, the Board, on 
its own motion, decided to advance the veteran's appeal on 
the Board's docket.  
  


FINDINGS OF FACT

1.  Prior to the June 16, 2005, compensation and pension 
(C&P) examination, the veteran is shown to have no worse than 
level I hearing in his right ear and level II hearing in his 
left ear. 

2.  From the July 16, 2005, C&P examination forward, the 
veteran is shown to have no worse than level IV hearing in 
his right ear and level V hearing in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to 
June 16, 2005, for the veteran's bilateral hearing loss, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86 (2007).  

2.  The criteria for a disability rating in excess of 
10 percent from June 16, 2005, forward, for the veteran's 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.85, 4.86 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran appeals the rating decision that granted service 
connection for bilateral hearing loss from November 29, 2002, 
and assigned a noncompensable (0 percent) disability rating.  
Later, the RO assigned a 10 percent disability rating 
effective from June 16, 2005.  Since the RO did not assign 
the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

And where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The RO assigned 
ratings for two stages:  the period prior to the June 16, 
2005, compensation and pension (C&P) audio examination, and 
the period from that C&P examination forward.  As discussed 
below, since the data from the  June 16, 2005, examination 
reveals that the severity of the veteran's hearing loss had 
increased as of that date, but the data from subsequent 
audiometry tests indicates no further increase in severity, 
those two stages are appropriate.  

A.  A compensable rating is not warranted prior to June 16, 
2005 

Prior to June 16, 2005, the veteran's hearing acuity was 
tested four times.  But at the December 2002 test and at the 
March 2003 test, the speech recognition test that was 
administered was the Northwestern University word list (NU6) 
rather than the Maryland CNC controlled speech discrimination 
test.  The regulations governing the rating of hearing 
impairment require that a Maryland CNC controlled speech 
discrimination test be given.  38 C.F.R. § 4.85(a).  Thus, 
the audiometry results from the December 2002 test and the 
March 2003 test can not be used in rating the veteran's 
bilateral hearing loss disability.  



But the tests required by the regulations were given in 
January 2003 and in August 2004 and the results of those 
tests are as follows:  



    
Januar
y
2003
   
Augus
t
2004


Right 
Ear
Left 
Ear
Right 
ear
Left 
ear

Audiometric 
Test 
(measured in 
decibels)

1000 
HERTZ

45

45

45

45

2000 
HERTZ
65
65
65
65

3000 
HERTZ
55
55
55
60

4000 
HERTZ
55
55
55
55







Average 
Score
55
55
55
57
Controlled 
Speech 
Discriminatio
n Test

Maryland 
CNC

92

88

92

86

For the data from the January 2003 test, using Table VI of 38 
C.F.R. § 4.85, with respect to the veteran's right ear, the 
score for his speech discrimination test (92%) and the 
average score for his audiometric test (55) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral I.  Similarly, the test scores for his left ear 
(speech discrimination of 88% and average audiometric score 
of 55) intersect to yield a hearing acuity "numeric 
designation" of Roman numeral II.  Those Roman numerals are 
then applied to Table VII in 38 C.F.R. § 4.85, which sets 
forth the percentage evaluation for hearing impairment under 
Diagnostic Code 6100.  Using Roman numeral I for the better 
right ear and Roman numeral II for the poorer left ear, the 
result is a 0 percent (or noncompensable) disability rating.  

The same rating results from application of the August 2004 
data to the ratings tables.  The August 2004 test scores for 
the veteran's right ear (speech discrimination of 92% and 
average audiometric score of 55) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral I.  The 
scores for the veteran's left ear (speech discrimination of 
86% and average audiometric score of 57) intersect to yield a 
hearing acuity "numeric designation" of Roman numeral II. 
Using Roman numeral I for the better right ear and Roman 
numeral II for the poorer left ear, the result is a 0 percent 
(or noncompensable) disability rating.  

Thus, on the basis of the objective data of the two tests 
given prior to June 16, 2005,  a compensable disability 
rating for bilateral hearing loss is not warranted.  

In his March 2003 notice of disagreement, the veteran argued 
that a higher rating is warranted prior to June 16, 2005, 
because his December 2002 private audiologist's  tests showed 
speech recognition scores of 88 percent in the right ear and 
72 percent in the left ear, whereas the C&P examination test 
scores seven weeks later showed speech discrimination scores 
of 92 percent in the right ear and 88 percent in the left 
ear.  But as discussed above, the veteran's private 
audiologist used the Northwestern University word list (NU6), 
rather than the Maryland CNC speech discrimination test that 
is required in determining hearing loss disability ratings.  
38 C.F.R. § 4.85(a).  Since the tables yielding disability 
ratings are based on the required Maryland CNC speech 
discrimination test, the data from other tests, such as the 
one used by the veteran's private audiologist, cannot be used 
to determine the disability rating.    

B.  A disability rating in excess of 10 percent from June 16, 
2005, forward, is not warranted

As discussed below, based on the data from the June 16, 2005, 
C&P audio examination, a 10 percent disability rating was 
warranted for the veteran's bilateral hearing loss.  But as 
the data from the next two examinations (in November 2005 and 
in August 2006) also showed that a 10 percent rating was 
warranted, no rating in excess of 10 percent from June 16, 
2005, forward, is warranted.  



The results of the three tests given during the second 
ratings stage are as follows: 



  
June
2005
Novemb
er
2005
 
Augu
st
2006


Righ
t 
Ear
Left 
Ear
Right 
ear
Left 
ear
Righ
t 
ear
Left 
ear

Audiometri
c Test 
(in 
decibels)

1000 
HERTZ

55

55

50

55

55

55

2000 
HERTZ
65
65
65
65
65
65

3000 
HERTZ
60
60
60
60
60
65

4000 
HERTZ
60
60
60
60
60
65









Average 
Score
60
60
59
60
60
63
Controlled 
Speech 
Discrimina
tion 
Maryland 
CNC Test

88

80

80

80

90

92
   
For the data from the June 2005 test, using Table VI of 38 
C.F.R. § 4.85, with respect to the veteran's right ear, the 
score for his speech discrimination test (88%) and the 
average score for his audiometric test (60) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral III.  Similarly, the test scores for his left ear 
(speech discrimination of 80% and average audiometric score 
of 60) intersect to yield a hearing acuity "numeric 
designation" of Roman numeral IV.  

But the regulations provide that for a hearing loss pattern 
where each of the audiometric test results for 1000 through 
4000 Hertz is 55 decibels or greater, both Table VI and Table 
VIa can be used to determine the hearing acuity "numeric 
designation," and the higher number is then used to 
determine the disability rating.  38 C.F.R. § 4.86(a).  Using 
the data for the average audiometric score for the right ear 
in Table VIa yields a numeric designation of Roman numeral IV 
and the data for the left ear yields a numeric designation of 
Roman numeral IV.  The higher of the Roman numerals are then 
applied to Table VII in 38 C.F.R. § 4.85, which sets forth 
the percentage evaluation for hearing impairment under 
Diagnostic Code 6100.  Using Roman numeral IV (from Table 
VIa) for the right ear and Roman numeral IV (from either 
table) for the left ear, the result is a 10 percent 
disability rating.  

With respect to the November 2005 test, the pattern of 
hearing loss for the veteran's right ear does not meet the 
requirements of 38 C.F.R. § 4.86(a), so the numeric 
designation will be determined by using Table VI.  The right 
ear score for his speech discrimination test (80%) and the 
average score for his audiometric test (59) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral IV.  The data for the left ear, however, shows 
audiometric results of 55 decibels or higher for 1000 to 4000 
Hertz, so the data will be applied to both Tables VI and VIa 
and the higher numeric designation will be used.  Applying 
the left ear speech discrimination test score (80%) and the 
average score for his puretone test (60)to Table VI yields a 
numeric designation of Roman numeral IV. Table VIa also 
yields a numeric designation of Roman numeral IV for the left 
ear.  Using Roman numeral IV for both ears, Table VII shows 
that a disability rating of 10 percent is warranted.  

The hearing loss pattern of the August 2006 test shows 
audiometric test results of 55 or greater decibels for each 
of the four relevant Hertz levels, so Tables VI and VIa will 
be used and the higher numeric designation will be used.  
38 C.F.R. § 4.86(a).  With respect to the right ear, using 
the speech discrimination test score (90%) and the average 
audiometric test score (60) yields a numeric designation of 
Roman numeral III from Table VI but a numeric designation of 
Roman numeral IV from Table VIa, so Roman numeral IV will be 
used for the right ear.  With respect to the left ear, using 
the speech discrimination test score (92%) and the average 
audiometric test score (63) yields a numeric designation of 
Roman numeral II from Table VI but a numeric designation of 
Roman numeral V from Table VIa, so Roman numeral V will be 
used for the left ear.  Using Roman numeral IV for the better 
right ear and Roman numeral V for the poorer left ear, the 
result is a disability rating of 10 percent.  

In sum, when the data for tests conducted on and after 
June 15, 2005, is applied to the ratings tables contained in 
the regulations, no rating higher than 10 percent is 
warranted for the period from June 15, 2005, forward.  



C.  Other principles in evaluating the bilateral hearing loss 
disability for the entire rating period

The veteran does not qualify for extra-schedular 
consideration for his service-connected bilateral hearing 
loss disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the schedular rating is adequate.  Id. at 115.  If the 
veteran's disability picture is contemplated by the rating 
schedule, the veteran's assigned schedular evaluation is 
adequate and no referral is required.  Ibid.  If not, the 
second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-116; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Thun, 22 Vet. 
App. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  The veteran reported to the January 2003 C&P 
examiner that his hearing loss has become gradually worse 
over the years.  After service, he was an attorney and 
experienced difficulty in understanding the dialogue in open 
court as well as his soft-spoken law partner's voice.  He 
stated that he has trouble with conversations in quiet and in 
a background of noise and at times, he feels left out of 
conversations.   He reported certain tones and voices can be 
difficult to hear, such as dialogue on the TV and his wife's 
voice.  He experiences ear fullness with a change of 
altitude.  

None of these complaints is extraordinary for a person with a 
bilateral hearing loss disability with tinnitus.  His 
complaints of the gradual worsening of his hearing loss 
disability is reflected in the assignment of a noncompensable 
schedular rating during the first rating stage and a 
10 percent schedular rating during the second rating stage.  
Thus, the Board finds that the schedular criteria are not 
inadequate for rating this veteran's bilateral hearing loss 
disability.  As a result, the other two steps in the analysis 
of extra-schedular ratings need not be reached.  Thun, supra, 
22 Vet. App. at 115-116.  

Nor does the benefit-of-the-doubt doctrine change the outcome 
of this appeal.  See 38 U.S.C.A. § 5107(b) (When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant); 38 C.F.R. §§ 3.102 (same), 4.3 (when after 
careful consideration of all procurable and assembled data a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant).  But 
reasonable doubt does not exist concerning the objective data 
of the hearing tests.  The evidence the veteran relied upon 
from the December 2002 examination was data from a different 
speech recognition test that cannot be used in assigning 
disability ratings.  When the data from the authorized tests 
is applied against the tables in the regulations, the 
resulting disability rating is incontrovertible.  No increase 
is warranted.  

D.  Duties to notify and to assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven.  Dingess, supra.  Section 
5103(a) notice is therefore no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra., at 490-91.  Because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his VA medical treatment records and by conducting 
C&P audio examinations to determine the severity of his 
service-connected disability.  


ORDER

A compensable disability rating for bilateral hearing loss, 
prior to June 16, 2005, is denied.  

A disability rating in excess of 10 percent for bilateral 
hearing loss, from June 16, 2005, forward, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


